Citation Nr: 1747582	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner Simpson, Attorney at Law


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from October 1961 to June 1962. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for dental trauma.
 
The Board considered the claim in February 2012, on which occasion service connection for a dental disorder for compensation purposes was denied.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  In December 2014, the CAVC granted a joint motion for remand that vacated the February 2012 Board decision.  Loughlin v. McDonald, No. 13-1481, Dec. 16, 2014 (CAVC Case Search).  In light of the joint motion, in February 2015 the Board remanded the claim so that the agency of original jurisdiction (AOJ) may attempt to obtain a full and complete set of the Veteran's service treatment records, particularly to include all service dental records, and to also obtain a medical-dental opinion that addresses the possible nexus between military service and the Veteran's underlying teeth disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The AOJ failed to substantially comply with the Board's February 2015 remand directives.  As such, an additional remand is necessary before the Board can adjudicate the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, . . . ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

The February 2015 Board remand instructed the AOJ to take appropriate steps to attempt to obtain a complete copy of the Veteran's service treatment records, particularly to include all service dental records.  The remand specified that the AOJ should end efforts to obtain those records only if it concludes that the records sought did not exist or that further efforts to obtain those records would have been futile.  Moreover, the remand instructed that the appellant was to be notified of any unsuccessful effort in that regard so he has an opportunity to obtain and submit records to VA review.  To date, such records have not been obtained, and no negative response is in the claims file.  Rather, an April 2017 Form 3101 indicates that in March 2016 all requested records were shipped to the contracted scan vendor.  However, the file does not contain any such records.

Significantly, the claims file contains no evidence that the appellant was notified of any unsuccessful effort in obtaining the requested records.  Thus, the AOJ should attempt to obtain those records on remand, and if unsuccessful it should notify the Veteran so.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records, particularly to include all service dental records.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort in this regard in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the July 2017 VA dental examination to review the claims file.  If the July 2017 VA dental examiner is unavailable, then another appropriate examiner should be requested to review the claims file.  The examiner is asked to review the claims file to become familiar with the pertinent medical history.  If the examiner finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the examiner is to address the following:

 a.  Is any dental disorder shown or treated at any other time during the claim period (from August 2007 to the present) at least as likely as not (50 percent or greater probability) related to active service, to include any removal of his teeth during service?

Consider all lay and medical evidence.  Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and arguments on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

